J-S15018-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IRIS FENSTER                             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                     Appellant            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 ANDOVER REALTY CO., THE ESTEE            :   No. 3311 EDA 2017
 LAUDER COMPANIES., INC. AND              :
 ESTEE LAUDER, INC.                       :

                 Appeal from the Order September 13, 2017
    In the Court of Common Pleas of Philadelphia County Civil Division at
                   No(s): December Term, 2015 No. 1478


BEFORE: STABILE, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                          FILED APRIL 26, 2018

      Appellant, Iris Fenster, appeals from the September 13, 2017 Order

denying her Motion to Enforce Settlement Agreement and, in the alternative,

Reconsider the Motion for Summary Judgment.            Because this appeal is

untimely, we are constrained to quash it.

      The facts of this case are largely immaterial to our disposition. Briefly,

Appellant filed a Complaint against Appellees to recover damages allegedly

sustained as a result of a slip and fall on Appellees’ property. Following an

arbitration, Appellant received an award of $50,000, which Appellees appealed

to the trial court for a trial de novo.

      While the matter was pending in the trial court, Appellant and Appellees

engaged in settlement discussions via telephone, and appeared to have

reached an agreement in principle. On March 31, 2017, Appellees’ counsel
J-S15018-18



emailed to Appellant’s counsel a summary of the settlement discussions and

requested confirmation of Appellant’s acceptance of the settlement for

$13,000 under a general release by close of business on March 31, 2017.

Appellant’s counsel never responded to Appellees’ counsel’s email and never

agreed to a general release. See generally Trial Ct. Op., 11/28/17, at 1-2.

Thus, the parties did not enter into a settlement agreement.1

       On April 3, 2017, each Appellee filed a Motion for Summary Judgment.

Appellant did not file Responses to the Motions. On May 10, 2017, the trial

court granted Appellees’ Motions.

       Appellant did not appeal from the May 10, 2017 Orders. Instead, almost

three months later, on July 28, 2017, Appellant filed a Petition to Enforce

Settlement Agreement and, in the alternative, to Reconsider the Motion for

Summary Judgment and Open the Judgment. Appellees filed a Response in

opposition to this Petition. On September 13, 2017, the trial court denied

Appellant’s Petition. Appellant filed the instant appeal.

       Before reaching the merits of Appellant’s issues on appeal, we address

a question relating to our jurisdiction. An appeal may be taken as of right

from any final order of a court. Pa.R.A.P. 341(a). A final order is an order

that disposes of all claims and of all parties or is expressly defined as a final

order by rule or statute.        Pa.R.A.P. 341(b).   An order granting summary

judgment in favor of all defendants is an appealable final order as it disposes
____________________________________________


1 Because the parties did not enter into a settlement agreement, no such
agreement appears in the certified record.

                                           -2-
J-S15018-18



of all claims and all parties. Thus, to be timely, an appellant must file an

appeal from an order granting summary judgment within 30 days of entry of

the order. See Pa.R.A.P. 903(a) (“[T]he notice of appeal . . . shall be filed

within 30 days after the entry of the order from which the appeal is taken.”).

The period for filing a timely appeal is not tolled by the filing of a motion for

reconsideration unless the motion for reconsideration is filed within 30 days

of the entry of the order and the trial court expressly grants reconsideration

within that same 30 period. Haines v. Jones, 830 A.2d 579, 583-84 (Pa.

Super. 2003). This Court is without jurisdiction to review the merits of the

issues raised in an untimely appeal. See Valley Forge Center Assoc. v.

Rib-It/K.P., Inc., 693 A.2d 242, 245-46 (Pa. Super. 1997) (quashing appeal

for untimeliness).

      Here, Appellant did not timely appeal from the trial court’s May 10, 2017

Orders granting summary judgment in favor of Appellees. Rather, Appellant

filed an untimely Motion for Reconsideration of those Orders almost three

months after their entry and a Petition to enforce a non-existent settlement

agreement. Because Appellant failed to timely appeal from the final Orders

granting summary judgment to Appellees, we quash this appeal.

      Appeal quashed.




                                      -3-
J-S15018-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/18




                          -4-